UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 03-1921



EUGENE T. HOLMES,

                                               Plaintiff - Appellant,

          versus


J. P. BRIENZG,

                                                Defendant - Appellee,
          and


COLONEL FORD; J. B. HELTON; M. K. SHELOR;
MONICA STEWART; A. S. MAUNEY; SERGEANT
SCHALENGAUF; CAPTAIN BESS; CAPTAIN BUIE; LOYDE
BLACK; BUDDY SMITH; DAVE STEWART; CHUCK
WOMACK; GASTON COUNTY SHERIFF’S DEPARTMENT,

                                                           Defendants.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Richard L. Voorhees,
District Judge. (CA-02-354-3-1-V)


Submitted:   November 19, 2003             Decided:   December 3, 2003


Before WILKINSON and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.
Eugene T. Holmes, Appellant Pro Se.     Martha Raymond Thompson,
STOTT, HOLLOWELL, PALMER & WINDHAM, Gastonia, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Eugene T. Holmes appeals from the district court’s order

accepting the recommendation of the magistrate judge and dismissing

several of Holmes’s claims brought under 42 U.S.C. § 1983 (2000).

This court may exercise jurisdiction only over final orders, 28

U.S.C. § 1291 (2000), and certain interlocutory and collateral

orders, 28 U.S.C. § 1292 (2000);         Fed. R. Civ. P. 54(b); Cohen v.

Beneficial Indus. Loan Corp., 337 U.S. 541 (1949).               The order

appealed   from   is   neither   a   final    order   nor   an   appealable

interlocutory or collateral order.           Accordingly, we dismiss the

appeal for lack of jurisdiction.         We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                                  DISMISSED

                                     2